DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by LIN (CN107068734A)
Regarding clam 11, Lin et al discloses a semiconductor component comprising: a semiconductor layer(1-4) injected with a same type of dopant (para 221); a gate electrode(6) disposed on a gate insulation film(5) disposed on the semiconductor layer(1-4); a dielectric layer (10/11)disposed on the semiconductor layer at both sides of the gate electrode(6); and source/drain electrodes(8/9) each disposed on the dielectric layer(10/11), wherein the dielectric layer (10/11)comprises any one of hafnium dioxide (Hf02)(para 272).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 6, 7, 8, 12, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN (CN107068734A) in view of Haverty (US Pub no. 2016/0043191 A1).
Regarding claim 1, Lin et al discloses  a  junctionless field-effect transistor (fig. 1)comprising: a semiconductor layer (1-4) injected with a same type of dopant (para 221) ; a gate electrode(6) disposed on a gate insulation film (5)disposed on the semiconductor layer (1-4); a dielectric layer (10/11) disposed on the semiconductor layer (1-4) at both sides of the gate electrode(6); and source/drain electrodes(8/9) each formed on the dielectric layer(10/11).
Lin et al fails to teach wherein a dielectric layer 24comprises zinc oxide (ZnO), and the dielectric layer has a thickness of 2 nm to 4 nm.   
  	 Haverty et al discloses wherein a dielectric layer (418) 24comprises zinc oxide (ZnO), and the dielectric layer has a thickness [0028-0029] but fails to teach a thickness of 2 nm to 4 nm. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness between 2 nm and 4 nm through routine experimentation to achieve desired electrical properties. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Furthermore, the claim would have been obvious because the substitution of one known element for another would have yielded 
Regarding claim 2, Lin et al discloses all the claim limitations of claim 1 and further teaches that the wherein the semiconductor layer (1-4) is an n-type semiconductor (para 250) but fails to teach the dielectric layer is doped with an n-type material.
However, Haverty teaches a thin layer insulating material (418) that is non-reactive and doped with an n-type material [0028] [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin et al with the nonreactive doped layer of Haverty et al in order to reduce contact resistance.
Regarding claim 6, Lin et al discloses all the claim limitations of claim 1 but fails to teach wherein the source/drain electrodes comprise any one of tantalum nitride (TaN), titanium nitride (TiN), hafnium nitride (HfN), and tungsten nitride (WN).
However, Haverty et al discloses source/drain electrodes comprise any one of tantalum nitride (TaN), titanium nitride (TiN), hafnium nitride (HfN) [0037] (conducting material referred to as contacts (416) [0029][0012].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin et al with the teachings of Haverty et al to provide a work function tuning of the transistor.

Regarding claim 7, Lin et al discloses  a manufacturing method for a junctionless field- effect transistor (fig. 1), the manufacturing method comprising: forming a gate structure(5/6) on a semiconductor layer (1-4)(para 232), the semiconductor layer 
Lin et al fails to teach wherein a dielectric layer 24comprises zinc oxide (ZnO), and the dielectric layer has a thickness of 2 nm to 4 nm.   
  	 Haverty et al discloses wherein a dielectric layer (418) 24comprises zinc oxide (ZnO), and the dielectric layer has a thickness [0028-0029] but fails to teach a thickness of 2 nm to 4 nm. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness between 2 nm and 4 nm through routine experimentation to achieve desired electrical properties. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Furthermore, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)

Regarding claim 8, Lin et al discloses wherein the gate structure comprises: a gate electrode(6); and  25a gate insulation film (5)formed between the gate electrode (6)and the semiconductor layer(1-4) fig. 1 (para 232).
Regarding claim 12, Lin et al discloses all the claim limitations of claim 11 and further teaches that the wherein the semiconductor layer (1-4)is an n-type 
However, Haverty teaches a thin layer insulating material (418) that is non-reactive and doped with an n-type material [0028][0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin et al with the nonreactive doped layer of Haverty et al in order to reduce contact resistance.
Regarding claim 14, Lin et al discloses all the claim limitations of claim 11 but fails to teach wherein the source/drain electrodes comprise any one of tantalum nitride (TaN), titanium nitride (TiN), hafnium nitride (HfN), and tungsten nitride (WN).
However, Haverty et al discloses source/drain electrodes comprise any one of tantalum nitride (TaN), titanium nitride (TiN), hafnium nitride (HfN)[0037] (conducting material referred to as contacts(416) [0029][0012].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin et al with the teachings of Haverty et al to provide a work function tuning of the transistor.

Claims 5, 9 , & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN (CN107068734A) in view of Lu (US Pub no. 2019/0165103 A1).
Regarding claim 5, Lin et al discloses all the claim limitations of claim 1 but fails to teach wherein the dielectric layer is formed by an ALD (atomic layer deposition) process.
However, Lu et al teaches forming dielectric layers by ALD [0027]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988) 
Regarding claim 9, Lin et al discloses all the claim limitations of claim 7 but fails to teach wherein the dielectric layer is formed by an ALD (atomic layer deposition) process.
However, Lu et al teaches forming dielectric layers by ALD [0027]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin et al with the ALD process of Lu et al since one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988) 
Regarding claim 13, Lin et al discloses all the claim limitations of claim 11 but fails to teach wherein the dielectric layer is formed by an ALD (atomic layer deposition) process.
However, Lu et al teaches forming dielectric layers by ALD [0027]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin et al with the ALD process of Lu et al since one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been  In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988) 

Response to Arguments
Applicant's arguments filed11/6/2020 have been fully considered but they are not persuasive. Applicant respectfully submits that there is no suggestion or motivation to modify or combine Lin and Haverty. Haverty is completely silent on using zinc oxide for the dielectric layer disposed on the semiconductor layer at both sides of the gate electrode in a junctionless field-effect transistor. Therefore, upon a fair reading of Haverty, a person having ordinary skill in the art would not modify Lin in view of Haverty, or combine Lin with Haverty. Especially, the transistor device of Haverty is a conventional transistor device such as double-gate and tri-gate FinFETs requiring doped source/drain regions, whereas the claimed transistor device is a junctionless field-effect transistor dispensing with different doping of source/drain regions. Therefore, Applicant respectfully submits that there is no suggestion or motivation to modify or combine Lin and Haverty.


In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lin et al discloses a junctionless transistor having source and drain dielectrics (10/11)made of HfO disposed on either side of the gate electrode(fig. 1-para 272). Haverty is relied  upon to teach a nonreactive insulating or semiconductor material(418) not limited to HfO and ZnO having a thickness of less than 5 nm[0028][0029][0037]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the material of Lin et al with ZnO and achieve a thickness of 2 to 4 nm as claimed above to provide  desired electrical properties.  Therefore rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813